Citation Nr: 0304046	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  96-08 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for anxiety disorder, rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, and from March 1948 to June 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision rendered in October 2002 by the United States 
Court of Appeals for Veterans Claims (Court), whereby a June 
2000 decision of the Board denying an increased rating for 
residuals of strongyloidiasis, and noting that a claim of 
entitlement to an increased rating for anxiety disorder was 
referred to the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) for action as 
appropriate, was vacated as to the matter of an increased 
rating for anxiety disorder.  The Court referred that issue 
to the Board for further action.


REMAND

In May 1999, the RO granted service connection for anxiety 
disorder, and assigned a 30 percent rating therefor, 
effective as of May 25, 1990.   As noted by the Board in its 
June 2000 decision, the veteran thereafter raised the 
question of entitlement to an increased rating for this 
disorder.  While the Board referred this matter to the RO for 
action as appropriate, a review of the record does not reveal 
that any such action, to include the issuance of a Statement 
of the Case (SOC) on this issue, was thereafter undertaken.  
In circumstances in which an NOD has been received, but an 
SOC has not been issued, the Court has held that the proper 
remedy is a remand by the Board so as to allow issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that the veteran was most recently 
accorded a VA mental status examination, for compensation and 
pension purposes, in January 1999.  The Board is of the 
opinion that the report of a more contemporaneous examination 
would be helpful in determining the current severity of his 
service-connected anxiety disorder.

In addition, the record does not reflect that the veteran has 
been furnished with notice of actions and obligations that 
attach to both him and VA with regard to the development of 
evidence under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
The RO should advise the veteran of the provisions and 
implications of the VCAA prior to any further review of his 
claim.



In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should accord the veteran a VA 
mental status examination in order to 
ascertain the current severity of his 
service-connected anxiety disorder.  All 
tests indicated should be accomplished at 
this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, comprehensive, and logical 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examiner prior to his or 
her examination, and the examiner should 
indicate on the examination report that 
the claims folder has been reviewed.

2.  The RO should furnish the veteran 
with notice of the provisions of the VCAA 
pertinent to the obligations of both the 
veteran and VA with regard to the 
development of evidence.  This should 
include, but not necessary be limited to, 
notice as to what VA will do to develop 
his claim, what he needs to do, and when 
and where to send information or 
evidence.

3.  Following completion of the above, 
the RO should review the veteran's claim, 
and determine whether a rating in excess 
of 30 percent, at any time since May 25, 
1990 (the effective date of the RO's 
award of service connection) can be 
assigned for his anxiety disorder.  In 
making this determination, the RO should 
note that the diagnostic criteria 
applicable to mental disorders were 
amended as of November 7, 1996 (see 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991)), and that, since this claim for 
increased compensation arises from an 
original grant of service connection, 
"staged" ratings may be appropriate 
(see Fenderson v. West, 12 Vet. App. 119 
(1999)).  If the decision remains in any 
manner adverse to the veteran, the RO is 
to issue an SOC with regard to this 
issue.  This SOC should include the 
diagnostic criteria for anxiety disorder 
that were in effect both prior to, and as 
of, November 7, 1996.  The veteran is 
thereafter to be accorded the appropriate 
period of time within which to submit a 
Substantive Appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this case should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




